PER CURIAM.
This is an appeal from an order denying the appellant’s motion to quash service of process under the long arm statute, Section 48.193(1)(a), Florida Statutes (1977). Although there were some unsworn allegations in the complaint which might have supported the trial court’s ruling, the appellant filed a sworn affidavit factually controverting each of those allegations. The appellees did not respond to the affidavit filed by appellant. Under such circumstances, where one party has demonstrated by uncontradicted sworn proof that Florida courts have no jurisdiction, a motion to quash should be granted. Elmex Corp. v. Atlantic Federal Savings and Loan Association of Fort Lauderdale, 325 So.2d 58 (Fla. 4th DCA 1976). Accordingly, the order of the trial court is reversed.
DOWNEY, C. J., and ANSTEAD and BERANEK, JJ., concur.